Case 2:20-cr-00129-Z-BR Document 67 Filed 04/06/21 Pageiofi PagelD 171

 

 

 

 

 

'§, DISTRICT COURT
IN THE UNITED STATES DISTRICT CO R Fonts DISTRICT OF TEXAS
FOR THE NORTHERN DISTRICT OF TEXIA FILED
AMARILLO DIVISION APR -6 2021
UNITED STATES OF AMERICA § CLERK,,U.S. DISTRICT COURT
§ By. uty
Plaintiff, §
§
Vv. § 2:20-CR-129-Z-BR-(1)
§
NICOLAS SUAZO §
§
Defendant. §

ORDER ADOPTING REPORT AND RECOMMENDATION
CONCERNING PLEA OF GUILTY

On March 17, 2021, the United States Magistrate Judge issued a Report and
Recommendation Concerning Plea of Guilty (“Report and Recommendation”) in the above
referenced cause. Defendant Nicolas Suazo filed no objections to the Report and Recommendation
within the fourteen-day period set forth in 28 U.S.C. § 636(b)(1). The Court independently
examined al] relevant matters of record in the above referenced cause—including the elements of
the offense, Factual Resume, Plea Agreement, and Plea Agreement Supplement—and thereby

. determined that the Report and Recommendation is correct. Therefore, the Report and
Recommendation is hereby ADOPTED by the United States District Court. Accordingly, the Court
hereby FINDS that the guilty plea of Defendant Nicolas Suazo was knowingly and voluntarily
entered; ACCEPTS the guilty plea of Defendant Nicolas Suazo; and ADJUDGES Defendant
Nicolas Suazo guilty of Count One of the Superseding Information in violation of 18 U.S.C. § 371.

Sentence will be imposed in accordance with the Court’s sentencing scheduling order.

SO ORDERED, April é , 2021.

 

MAATHEW J.J KACSMARYK
ITED STATES DISTRICT JUDGE

 
